Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The lined out IDS item was not provided in English.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The basis on which the vinylidene content % is calculated is unclear. A linear polyisobutylene polymer (as any linear polymer) has two ends. Must 80% of all ends be vinylidene? Must 80% of only one end be vinylidene? To illustrate, a polyisobutylene having all of its polymeric chains contain a single terminal vinylidene group would have the formula:


    PNG
    media_image1.png
    101
    261
    media_image1.png
    Greyscale


Is this considered 100% vinylidene terminated or 50% vinylidene terminated?


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang 7700673.
	Wang exemplifies (#3) reacting OLOA15500 – a succinic anhydride polyisobutylene of Mn 1000 with the silane (CH3CH2O)3SiCH2CH2CH2NH2. Given the molecular weight of this silane, the final modified polyisobutylene (after reaction with the silane) would have a Mn of ~1220 g/mol. This is applicant’s step (ii) and forms the modified polyisobutylene of applicant.
Succinic anhydride polyisobutylene is made by reacting maleic anhydride with polyisobutylene (col 6 line 43-44) such as by the process of Degonia 5137980 (col 6 line 36). From the depicted structure, OLOA 15500 (col 6 line 60) must have been made by reacting maleic anhydride with a vinylidene terminated polyisobutylene. OLOA15500 is incorrectly said to have an acid value of 95meq -COOH per 100g (col 16 line 42). In truth, OLOA15500 has an acid value of 92mg KOH/g (see the Oronite product literature).
	Because maleic anhydride provides two acid groups, a polyisobutylene fully (ie 100%) maleated at one of its ends would provide 2 acid groups per chain. One can calculate a 100% maleated polyisobutylene would have an acid value of:

     2eq -COOH                56.1 g KOH                                                
    -----------------   x          -------------------     =    0.11g KOH/g polymer = 110mg KOH/g              
    1000g polymer              eq -COOH

However, the acid value of OLOA15500 was only 92mg KOH/g. Therefore, 92/110 or 82% of the OLOA15500 was maleated. If 82% of the polyisobutylene’s end groups were maleated, at least 82% of the starting polyisobutylene must have had vinylidene terminal groups to conduct the subsequent maleation. 
	For this reason, it is believed that the OLOA15500 has applicant’s required vinylidene content and its maleation meets applicant’s step (i).

	In regards to applicant’s dependent claims:
	Maleic anhydride has a molecular weight of 98g/mol. If only one end of the polyisobutylene is maleated, then the original polyisobutylene would contribute       1000g-98 of the succinic anhydride polyisobutylene’s weight. The maleic anhydride would be 98/(1000-98) or 10.8wt% of the succinic anhydride polyisobutylene. The final reaction (col 16 line 67) is 211 parts succinic anhydride polyisobutylene (ie 188.2 parts polyisobutylene + 22.8 parts maleic anhydride) with 22.19 parts parts silane.
	 The polydispersity of the succinic anhydride polyisobutylene is 1900/1000 (col 16 line 42).
	The silane can be calculated to be ~12.7wt% silicon. Therefore the 22.19 parts silane would easily provide applicant’s Si content to the final modified polyisobutylene.
	Given the same materials are used in the same amounts as applicant, the same Tg must result.
	The maleated polyisobutylene has a Mn of 1000. The final modified polyisobutylene (after reaction with the silane) would have a Mn of ~1221g/mol. Such a modified polyisobutylene would have a viscosity near that of applicant’s preparation example 4 of table 1.
	This modified polyisobutylene is added to a composition of SBR, silica and other ingredients (#7 of table 4).
HX263 (table 1) is used as the SBR which is inherently solution SBR (see paragraph 48 of Wang 2005/0215693).


Claims 1-14 and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Wang 7700673 in view of Degonia 5137980.
	Wang exemplifies (#3) reacting OLOA15500 – a succinic anhydride polyisobutylene of Mn 1000 with the silane (CH3CH2O)3SiCH2CH2CH2NH2. Given the molecular weight of this silane, the final modified polyisobutylene (after reaction with the silane) would have a Mn of ~1220 g/mol. This is applicant’s step (ii) and forms the modified polyisobutylene of applicant.
Succinic anhydride polyisobutylene is made by reacting maleic anhydride with polyisobutylene (col 6 line 43-44) such as by the process of Degonia 5137980 (col 6 line 36). From the depicted structure, OLOA 15500 (col 6 line 60) must have been made by reacting maleic anhydride with a vinylidene terminated polyisobutylene. 
The vinylidene content of OLOA15500 is not explicitly reported. However, Degonia (col 3 line 31) explicitly teaches that the vinylidene content of the polyisobutylene to be maleated have a vinylidene content >75%.
It would have been obvious to employ a polisobutylene having at least 80% vinylidene termination when conducting maleation. This maleation of polyisobutylene meets applicant’s step (i).

	In regards to applicant’s dependent claims:
	Maleic anhydride has a molecular weight of 98g/mol. If only one end of the polyisobutylene is maleated, then the original polyisobutylene would contribute       1000g-98 of the succinic anhydride polyisobutylene’s weight. The maleic anhydride would be 98/(1000-98) or 10.8wt% of the succinic anhydride polyisobutylene. The final reaction (col 16 line 67) is 211 parts succinic anhydride polyisobutylene (ie 188.2 parts polyisobutylene + 22.8 parts maleic anhydride) with 22.19 parts parts silane.
	 The polydispersity of the succinic anhydride polyisobutylene is 1900/1000 (col 16 line 42).
	The silane can be calculated to be ~12.7wt% silicon. Therefore the 22.19 parts silane would easily provide applicant’s Si content to the final modified polyisobutylene.
	Given the same materials are used in the same amounts as applicant, the same Tg must result.
	The maleated polyisobutylene has a Mn of 1000. The final modified polyisobutylene (after reaction with the silane) would have a Mn of ~1221g/mol. Such a modified polyisobutylene would have a viscosity near that of applicant’s preparation example 4 of table 1.
	This modified polyisobutylene is added to a composition of SBR, silica and other ingredients (#7 of table 4).
HX263 (table 1) is used as the SBR which is inherently solution SBR (see paragraph 48 of Wang 2005/0215693).

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang 7700673.
Wang applies as explained above.
Wang exemplifies (#7 of table 4; table 1) a blend of 100 parts SBR, 70 parts silica, 8 parts silane coupling agent, 30 parts modified polyisobutylene and other ingredients.
This example lacks carbon black.
However, Wang (col 14 line 21) suggests combinations of silica with carbon black can be employed. Wang further teaches the amount of carbon black be as little as 5pph (col 14 line 17).
It would have been obvious to add small amounts of carbon black to Wang’s cited example as directed by Wang.


Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Wang 7700673 in view of Degonia 5137978 and Amino 2008/0223494.
Wang and Degonia apply as explained above.
Wang exemplifies (#7 of table 4; table 1) a blend of 100 parts SBR, 70 parts silica, 8 parts silane coupling agent, 30 parts modified polyisobutylene and other ingredients.
This example lacks carbon black.
However, Wang (col 14 line 21) suggests combinations of silica with carbon black can be employed. Wang further teaches the amount of carbon black be as little as 5pph (col 14 line 17).
Amino (table 1) exemplifies blends of 104 parts SBR, 75 parts silica, 8 parts carbon black, silane coupling agent etc. Amino (paragraph 17) further suggests the inclusion of low molecular weight polyisobutylene.
It would have been obvious to add small amounts of carbon black to Wang’s cited example as directed by Wang and shown by Amino to make good tire tread.

Claims 1-3, 5-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chino 6372855.
	Chino exemplifies (col 40) reacting maleated polyisobutylene of Mn 2900 with the silane (MeO)3SiCH2CH2CH2NH2. Given the molecular weight of this silane, the final modified polyisobutylene (after reaction with the silane) would have a Mn of ~29178 g/mol. This is applicant’s step (ii) and forms the modified polyisobutylene of applicant.
	The starting maleated polyisobutylene is made by reacting maleic anhydride with polyisobutylene (col 6 line 50 – col 7 line 39). The maleic anhydride reacts with the end of the polyisobutylene through an “ene” reaction (col 7 line 35-39). Therefore, the starting polyisobutylene would have had vinylidene terminals. This is applicant’s step (i). Given the maleated polyisobutylene has a 70% maleation rate (col 39 line 67), at least 70% of the starting polyisobutylene’s terminals must have been vinylidene. Furthermore, the alternative example at column 32 line 53 employs a maleated polyisobutylene with a 82% maleation rate – meaning at least 82% of the starting polyisobutylene must have been vinylidene. Finally, Chino’s reaction schemes only depict polyisobutylenes with vinylidene termination. Clearly, polyisobutylenes lacking the terminal unsaturation are unwanted as the desired maleation reaction would not proceed.
For all these reasons, applicant’s “vinylidene content of 80% or more” would have been obvious.

	In regards to applicant’s dependent claims:
	The maleated polyisobutylene has a Mn of 2900 (col 39 line 67).
	Maleic anhydride has a molecular weight of 98g/mol. If only one end of the polyisobutylene is maleated, then the original polyisobutylene would contribute       2900g-98 of the maleated polyisobutylene’s weight. The maleic anhydride would be 98/(2900-98) or 3.5wt% of the maleated polyisobutylene. The final reaction (col 39 line 65- col 40 line 1) is 100 parts maleated polyisobutylene (ie 96.5 parts polyisobutylene + 3.5 parts maleic anhydride) with 9.13 parts silane.
	The Mw of the final silanated polyisobutylene may be as low as 1000 (col 5 line 37) which means the Mn of the starting polyisobylene may be even smaller. Furthermore a maleated polyisobutylene of Mn 1260  (col 32 line53) was used in an alternative example.
	The silane can be calculated to be ~16wt% silicon. Therefore the 9.13 parts silane would easily provide applicant’s Si content to the final modified polyisobutylene.
	Given the same materials are used in the same amounts as applicant, the same Tg must result.
	The maleated polyisobutylene has a Mn of 2900. The final modified polyisobutylene (after reaction with the silane) would have a Mn of ~29178g/mol. Such a modified polyisobutylene would have a viscosity between that of applicant’s preparation example 8 and 9 of table 1.
	This modified polyisobutylene is added to a composition of Nipol 9520 SBR, silica and other ingredients (#IV-2 of table IV-1).
Nipol 9520 is inherently emulsion polymerized SBR (see footnotes to table 4 in Saito 5430086).


Applicant's arguments filed 10/13/22 have been fully considered but they are not persuasive. 
Applicant argues that Wang and Chino do not teach the required vinylidene content now claimed. 
This is not convincing. Wang’s exemplified OLOA15500 is believed to inherently have been made from a polyisobutylene having such a vinylidene content given OLOA15500’s acid value of 92mg KOH/g. Secondly, Wang directs the reader to Degonia for making the maleated polyisobutylene and Degonia explicitly teaches such vinylidene contents.
Chino employs a high vinylidene content polyisobutylene in an alternative example. Given the vinylidene group is necessary for the maleation, high vinylidene contents would be desirable.
	Applicant’s data is limited to very specific rubber compositions – not for silane terminated maleated polyisobutylene alone.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        11/19/22